          Case 1:18-cv-10287-AKH Document 204 Filed 02/17/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
                                                                 :
 GIRL SCOUTS OF THE UNITED STATES OF                             :   ORDER GRANTING IN PART
 AMERICA,                                                        :   AND DENYING IN PART
                                                                 :   MOTION TO SEAL OR
                                          Plaintiff,
                                                                 :   REDACT
              v.                                                 :
                                                                 :   18 Civ. 10287 (AKH)
                                                                 :
                                                                 :
 BOY SCOUTS OF AMERICA,                                          :
                                          Defendant.             :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff moved on December 23, 2020, to file certain pages and exhibits in

connection with its opposition to Defendant’s motion for summary judgment under seal or with

redactions on the public record. See ECF No. 141. For the following reasons, Plaintiff’s motion

is granted in part and denied in part.

                 As a preliminary matter, it should be noted that there is a constitutional and

common law presumption of public access to judicial documents, especially in a case where, as

here, the public has a vested interest. The federal courts recognize a general common law right

of public access to court records and proceedings. See Nixon v. Warner Commc’ns, Inc., 435

U.S. 589, 597 (1978). This right of public access ensures that courts have a measure of

accountability, allows public monitoring, and furthers the public interest in understanding the

judicial process. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006).

The Supreme Court has also recognized a constitutional right of access under the First

Amendment. See Globe Newspaper Co. v. Super. Ct. for Norfolk Cty., 457 U.S. 596, 603 (1982);

Newsday LLC v. Cty. of Nassau, 730 F.3d 156, 163 (2d Cir. 2013) (extending the constitutional


                                                        1
         Case 1:18-cv-10287-AKH Document 204 Filed 02/17/21 Page 2 of 3




right of access in criminal trials to civil proceedings and particular judicial documents). In this

Circuit, the constitutional right of access applies to documents filed in connection with a

summary judgment motion in civil cases. See Lugosch, 435 F.3d at 124.

               Against this backdrop of constitutional and common law presumption in favor of

public access, the Court is obligated to closely examine Plaintiff’s request on a

document-by-document basis. First, Plaintiff requests redactions of personally identifiable

information of individuals, including minors, who are not parties to this lawsuit. See ECF

No. 141, at 2. The relevance of these non-parties’ names, addresses, and e-mail addresses is

minimal to the merits of this lawsuit, and the Court finds that redactions are proper pursuant to

both the letter and spirit of Rule 5.2 of the Federal Rules of Civil Procedure.

               Second, the Court finds that materials in the following documents are properly

placed under seal or redacted to protect Plaintiff’s proprietary business, strategic, and marketing

information, with which the parties take no issue.

                  ECF No. 143.

                  ECF No. 144, Ex. 37.

                  ECF No. 149, Ex. 97, 123, 144, 227, and 290.

               Third, the Court finds that Plaintiff’s requests to redact materials in the following

documents cannot be granted at this time for seemingly clerical errors. Plaintiff is hereby

ordered to resubmit corrected versions for the Court’s further consideration.

                  ECF No. 143, Ex. 13. The document submitted for consideration is redacted.
                   The Court cannot examine the underlying information that Plaintiff seeks to
                   redact.

                  ECF No. 149, Ex. 132. The document submitted does not contain any
                   highlighted portions, as suggested in Plaintiff’s motion. See ECF No. 141,
                   at 4. The Court cannot examine the underlying information that Plaintiff
                   seeks to redact.




                                                  2
         Case 1:18-cv-10287-AKH Document 204 Filed 02/17/21 Page 3 of 3




               Fourth, upon close inspection and notwithstanding the Court’s prior orders, the

parties’ requests to seal or redact materials in the following documents are denied, to the extent

that the materials do not contain any personally identifiable information.

                  ECF No. 142 and ECF No. 142, Ex. 287. The highlighted portions on
                   pages 10, 11, and 13 are material to the parties’ claims and defenses.
                   The highlighted portions in Exhibit 287 are relevant to the issue of damage.

                  ECF No. 144, Ex. 49. The exhibit implicates matters of public knowledge and
                   does not contain any proprietary or sensitive information, consistent with the
                   Court’s prior ruling. See ECF No. 120.

                  ECF No. 145 and ECF No. 145, Ex. 285. The highlighted portions implicate
                   matters of public knowledge, do not contain any proprietary or sensitive
                   information, and are relevant to the issue of damage.

                  ECF No. 147. The highlighted portions are material to the parties’ claims and
                   defenses.

                  ECF No. 148. The highlighted portions are material to the parties’ claims and
                   defenses.

                  ECF No. 149, Ex. 96. The highlighted portions are relevant to the issue of
                   damage.

                  ECF No. 149, Ex. 107. The highlighted portions on pages 13, 14, and 17 are
                   relevant to the issue of damage.

                  ECF No. 149, Ex. 137. The highlighted portions on page 10 implicate matters
                   of public knowledge and do not contain any proprietary or sensitive
                   information. The highlighted portions on page 15 are relevant to the issue of
                   damage.

               Accordingly, Plaintiff is hereby ordered to refile ECF Nos. 142–49, in accordance

with this order, and resubmit corrected versions of ECF No. 143, Ex. 13 and ECF No. 149,

Ex. 132, for the Court’s further consideration. The Clerk of Court is instructed to terminate the

open motion (ECF No. 141).

               SO ORDERED.

Dated:         February 17, 2021                     __________/s/______________
               New York, New York                     ALVIN K. HELLERSTEIN
                                                      United States District Judge


                                                 3
